812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel A. ZUELL, Plaintiff-Appellant,v.SUMTER POLICE DEPARTMENT, Sumter, South Carolina;  MichaelE. Gardner;  John C. Hutson;  Jerry A. Hyatt;Sumter County Correctional Center,Defendants-Appellees.
No. 86-7254.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1986.Decided Feb. 26, 1987.

Before HALL, SPROUSE and WILKINSON, Circuit Judges.
Nathaniel A. Zuell, appellant pro se.
William Earl Calloway, Sr., Lee, Wilson, Erter & Booth, for appellees Police Department, Gardner and Hutson.
Thomas Edgar Player, Jr., Richardson, James & Player, for appellees Hyatt and Correctional Center.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.1   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Zuell v. Sumter Police Department, C/A No. 85-1528-OK (D.S.C., Jan. 2, 1986).


2
AFFIRMED.



1
 Although the magistrate's recommendation indicates that Zuell failed to timely raise claims concerning his access to legal assistance in connection with his pending state criminal charges, Zuell's initial complaint contains an allegation that he was tried and sentenced without the presence of counsel.  Nevertheless, this claim may not be considered at this point because it challenges the validity of Zuell's conviction.  Under Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982), exhaustion of state remedies is required in this case.  Zuell has not exhausted those remedies